COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Houston Livestock Show & Rodeo, Inc.

Appellate case number:      01-18-00825-CV

Trial court case number:    2017-19367

Trial court:                334th District Court of Harris County

       Relator, Houston Livestock Show & Rodeo, Inc., has filed a petition for a writ of
mandamus, challenging the trial court’s order granting real party in interest Dolcefino
Communications, LLC d/b/a Dolcefino Consulting’s “motion to transfer/consolidate.”
Relator also has filed a motion for temporary relief and stay. The motion is granted. The
September 14, 2018 order granting transfer/consolidation in Cause No. 2017-19367, Brie
Ana Williams v. Alvin Wesley Prine, David L. Ramirez, Los Vaqueros Rio Grande Trail
Ride Association, LLC, and Houston Livestock Show and Rodeo, Inc., pending in the
334th District Court of Harris County, Texas is stayed. The stay is effective until
disposition of relator’s petition for a writ of mandamus or further order of this Court.
       The Court requests a response to the petition for a writ of mandamus from real
party in interest. The response, if any, is due no later than 20 days from the date of this
order.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: September 18, 2018